            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 1 of 15

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-0001-LJO
11
                                  Plaintiff,            GOVERNMENT’S OPPOSITION TO
12                                                      DEFENDANT’S MOTION FOR REDUCTION
                           v.                           IN SENTENCE PURSUANT TO
13                                                      18 U.S.C § 3582(C)(1)(A)
     EVERITT AARON JAMESON,
14
                                 Defendant.
15

16

17                                         I.     INTRODUCTION

18          In December 2017, Everitt Jameson orchestrated a meeting with a person he believed to be
19 affiliated with a Foreign Terrorist Organization – the Islamic State of Iraq and al-Sham (“ISIS”) – who,

20 in fact, was an FBI undercover agent. During that meeting and in the days that followed, Jameson
21 proposed, planned and made preparations to undertake a terrorist attack at Pier 39 in San Francisco, on

22 Christmas Day, during which he intended to kill civilians with explosive devices and direct fire

23 weapons. After the plot was thwarted by law enforcement, Jameson coolly told an FBI agent that if the

24 attack proceeded he would not “feel one ounce of remorse,” and if he had a future opportunity to

25 undertake an attack, there was a “good chance” he would. Jameson was arrested, charged, and pleaded

26 guilty in June 2018 to attempting to provide material support to a designated terrorist organization. He

27 was sentenced to 15 years in prison, and as of today, has served approximately 21 percent of that

28 sentence (his projected release date is October 2030).

      UNITED STATES’ OPPOSITION TO DEFENDANT’S          1
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 2 of 15

 1          Jameson now moves for early release on the grounds that he is particularly at risk of suffering

 2 serious complications were he to contract the virus that causes COVID-19. But under the compassionate

 3 release statute, Jameson is unable to carry his burden of demonstrating an extraordinary and compelling

 4 reason for early release – because he already has received the COVID-19 vaccine that significantly has

 5 lessened any risk of infection. Jameson’s motion fails on this ground alone.

 6          Jameson offers a host of health conditions, including obesity, major depressive disorder, epilepsy

 7 and asthma, as the basis for his request for early release. Only one of these conditions – obesity – is

 8 recognized by the CDC as a factor that puts a person at increased risk of severe illness from the virus

 9 that causes COVID-19. Thus, while he is wrong to assert that he presents “multiple underlying

10 conditions” making him “especially vulnerable” to COVID-19, Jameson’s obesity otherwise would be a

11 basis for this court to conclude he has met his burden of demonstrating an extraordinary reason for

12 compassionate release (but for his recent vaccination).

13          Even if this Court concludes that Jameson’s vaccination is not the death knell for his request to

14 be released from prison early, compassionate release should be denied because Jameson continues to be

15 a danger to the community and the balance of sentencing factors demands that he serve the remainder of

16 the below-Guidelines he received.

17                                   II.      FACTUAL BACKGROUND
18
            Jameson came to the FBI’s attention in September 2017 when a confidential human source
19
     (CHS) provided information about Jameson’s social media activity revealing support for ISIS and
20
     terrorism. PSR ¶ 5. Among other things, Jameson “liked” and “loved” a Facebook post depicting Santa
21
     Clause standing in New York with a box of dynamite, and text reading: “ISIS post image of Santa with
22
     dynamite threatening attack on New York.” Id.
23
            In late-October 2017, Jameson sent a message to the FBI CHS via Facebook in which Jameson
24
     stated, “I am here to beg to join the cause against darul kuffar. I’m ready.” According to the FBI,
25
     “kufr” is a derogatory Islamic term for unbelievers, and the phrase “darul kuffar” refers to the “land of
26
     disbelief” and commonly is used by radical Islamists as a label for the United States or western nations.
27
     Criminal Complaint ¶ 7 (Case No. 1:17-mj-00225-BAM). In a separate communication with the CHS,
28

      UNITED STATES’ OPPOSITION TO DEFENDANT’S            2
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 3 of 15

 1 Jameson identified himself as a “revert” – or a western convert to Islam – and explained, “That is what

 2 will make me more useful. I can blend in. Or shock and awe.” PSR ¶ 8.

 3          On October 31, 2017, Jameson messaged the CHS and stated, “Today is the day the Kuffar are

 4 going to revel in sin.” Jameson included in his communication an image of a crowd giving a standing

 5 ovation to an article discussing the October 31, 2017, terror attack in New York City by an ISIS-inspired

 6 individual who crashed a pickup truck into a group of cyclists and runners, killing eight people and

 7 injuring 11. PSR ¶ 10.

 8          On December 12, 2017, an FBI undercover employee (UCE) used a social media platform to

 9 contact Jameson, telling him, “We are in desperate times.” Jameson replied, “Cal [sic] on me when I’m

10 needed. Anything for Dar al Islam. Anything for our Ummah.” PSR ¶ 15. The following day, the

11 UCE contacted Jameson and explained that “the Sheikhs” wanted to know how Jameson was “able to

12 help,” and asked Jameson to confirm he was “ready.” Jameson replied, “Anything. Tell them anything.

13 I can suit up and take myself to our brothers. Or whatever they need done here. … I have no doubt. I

14 am ready. Give the word and it shall be done.” Id. ¶ 16. When prompted by the UCE to explain

15 further, Jameson stated, “I was a soldier in the Kuffar army before I reverted. I have been trained in

16 combat and things of war. … anything of that nature, as well as funding. Anything for Allah.” Id. ¶ 17.

17 Jameson’s reference to having been a “solider in the Kuffar army” related to his earlier service in the

18 U.S. Marine Corps during which he earned a “sharpshooter” rifle qualification. Id. ¶ 18.

19          At the UCE’s request, Jameson provided his cellular telephone number to facilitate a future

20 meeting with a different “brother.” On December 16, 2017, a different FBI UCE posing as an ISIS
21 operative texted Jameson to report that he was “in the area today” and available to meet. PSR ¶ 20.

22 Later that day, Jameson followed a series of directional commands provided by the UCE to eventually

23 locate the UCE in his parked vehicle. Criminal Complaint ¶ 27. At approximately 5:50pm, Jameson

24 entered the UCE’s vehicle and, within minutes, told the UCE that he was willing to do anything for “the

25 cause.” Id. The UCE stated that his boss was Abu Baker al-Baghdadi (then the leader of ISIS) and

26 Jameson confirmed that he knew who that was and appeared pleased with the UCE’s status. Id. ¶ 20.

27          During the meeting with the UCE, Jameson confirmed that he previously was an infantryman

28 and was well versed in the “Anarchist Cookbook,” which is a publicly available book that discusses

      UNITED STATES’ OPPOSITION TO DEFENDANT’S          3
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 4 of 15

 1 among other things the construction of improvised explosive devices. Jameson also confirmed that he

 2 had the ability to provide $400 per month and was willing to travel to Syria. PSR ¶ 21. Jameson then

 3 explained to the UCE, “We need something along the lines of New York or San Bernardino,” referring

 4 to the locations of prior terrorist attacks that caused significant casualties in the United States.

 5          Eventually, Jameson named Pier 39 as a target location for a terrorist attack because he had

 6 already been there and knew it was a heavily crowded area. PSR ¶ 23. According to Jameson, no

 7 reconnaissance or site survey would be necessary because he was familiar with the area. Jameson

 8 explained that he also desired to use explosives and described a plan in which explosives could “funnel”

 9 people into a location where Jameson could inflict casualties by shooting people who were escaping

10 from the area where the explosives were detonated. Jameson also stated that Christmas was the perfect

11 day to commit the attack. When asked by the UCE, Jameson said he did not have, and did not need, an

12 escape plan because he was ready to die. The UCE instructed Jameson not to do anything yet, as the

13 UCE would need to get approval from his bosses. Jameson acknowledged that he understood. Id.

14          The UCE asked Jameson what assistance the UCE could provide, and Jameson stated that he

15 needed ammunition, powder, tubing, and nails. PSR ¶ 24. Jameson also said he preferred an assault

16 rifle for a weapon, explaining that he was trained in both the M-16 and the AK-47 rifles. Jameson also

17 stated that he needed timers and remote detonators for the explosive charges that he previously

18 described to the UCE. Jameson said that he could build the timed explosive devices in a remote

19 campground in the mountains. Jameson said he would then bring them to his home to store them. Id.

20          The UCE asked Jameson if he could make a video or write a statement to show the “brothers”

21 (meaning other ISIS supporters and members). PSR ¶ 25. Jameson said he would write a statement but

22 would need assistance making a video. The UCE told Jameson he would be in contact, and the meeting

23 ended.

24          On December 18, 2017, the UCE contacted Jameson, asking if they were meeting that day and

25 requested pictures of the “trip we are going to take for Xmas.” Jameson sent a photograph depicting a

26 map of Pier 39 and three other photographs of and around Pier 39. Later that day, the UCE asked

27 Jameson if he could rent a storage locker in preparation for the operation. Jameson confirmed he could

28 and later advised he had possibly located one.

      UNITED STATES’ OPPOSITION TO DEFENDANT’S             4
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 5 of 15

 1          Later that evening, an FBI employee using an identifiable telephone number with a Washington,

 2 D.C. area code (202) mistakenly called Jameson’s cellular telephone. Criminal Complaint ¶ 35. The

 3 FBI employee hung up after Jameson answered with an Arabic greeting, and shortly afterwards,

 4 Jameson called the 202-telephone number back, which resolved to a voice mail identifying the name

 5 (but not FBI affiliation) of the caller. Thereafter, the UCE contacted Jameson to discuss arranging a

 6 follow-up meeting. Jameson responded he had been very busy that night. Jameson further said, “I also

 7 don’t think I can do this after all. I’ve reconsidered.” The UCE stated, “We only can do Allah’s will,”

 8 and Jameson responded, “In Sha Allah one day I can. But I can’t.” PSR ¶ 26.

 9          Jameson was arrested on December 20, 2017, pursuant to a criminal complaint charging him

10 with attempting to provide material support to a terrorist organization, in violation of 18 U.S.C. §

11 2339B. During the execution of a search warrant at Jameson’s residence, law enforcement located a

12 handwritten letter signed by Abdallah Abu Everitt Ibn Gordon Al-Amriki (which Jameson admitted

13 writing during a later interview with the FBI). The letter stated:

14          I Abdallah adu Everitt ibn Gordon have committed these acts upon the Kuffar, in the
            name of Dar al Islam, Allhu Akbar! You all have brought this upon yourselves. There are
15          no innocent Kuffar! Each and every Kuffar in this Nationalistic, Godless society has a
            hand in this. You’ve allowed Donald J Trump to give away Al Quds to the Jews. Both
16          You and he are wrong, it belongs to the Muslemeen. We have penetrated and infiltrated
            your disgusting country. These Acts will continue until the Lions of Islam overtake you.
17          Turn to Allah, make tawbah and fight with us, the soldiers who fight in the day and the
            night. Allah SWT is most forgiving, I am not. Long live Isil, Long Live Abu Bakr al-
18          Baghdadi.
19          Allahu Akbar!

20 PSR ¶ 27.
21          During two separate interviews that day with FBI agents, Jameson acknowledged his support for

22 ISIS and his planning and willingness to undertake an act of terrorism. He admitted trying to join a

23 group that advocates for ISIS. PSR ¶ 30. When agents asked Jameson if he had a plan to hurt himself or

24 anyone else, he responded, “I mean, yeah. I have a plan. I know what I can do easily, but ...” The agents

25 asked if Jameson was going to do it, and Jameson replied he could not tell them yes or no because he did

26 not know, and he did not trust the FBI. Jameson also stated the innocent people who were hurt in

27 Orlando, San Bernardino, and New York were not innocent and were enemies of Islam. Jameson

28 admitted he had offered to commit an attack like “San Bernardino style … but not San Bernardino, more

      UNITED STATES’ OPPOSITION TO DEFENDANT’S           5
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 6 of 15

 1 like a New York City” attack. Jameson said he knew he would be killing himself. When one of the

 2 agents asked Jameson if he was still planning to carry out the attack, Jameson replied, “I mean I’m not

 3 gonna say no.” Id. ¶ 31.

 4          Jameson said ISIS wanted the destruction of the United States, and he supported that. Jameson

 5 said he had been thinking about the plan for a while, some of which included explosives, and others

 6 were with a weapon. Jameson said he had somewhat of a military background to carry out the plan and

 7 had provided someone from ISIS a plan to attack some place. One of the agents asked if ISIS continued

 8 to carry out Jameson’s plan, would he feel bad. Jameson responded, “Not even in the slightest bit.” The

 9 agents asked Jameson to tell them about it because they hoped to stop an attack from happening.

10 Jameson responded, “No I, I’m not going to allow it to be stopped if it’s going to take place.” Jameson

11 said he would not “feel one ounce of remorse” and that he was unwilling to provide any information

12 about the planned attack. He confirmed that if he had the opportunity to do it, he probably would.

13 Jameson went on to say, “If not now then maybe sometime in the future, possibly, I can’t really say. I

14 don’t know. There’s a good chance of it.” PSR ¶ 31.

15          On June 4, 2018, Jameson pleaded guilty to Attempting to Provide Material Support and

16 Resources to a Designated Foreign Terrorist Organization, in violation of 18 U.S.C. §§ 2339B(a)(1) and

17 2. CR 23. Consistent with the parties’ plea agreement entered pursuant to FRCP 11(c)(1)(C), on

18 August 6, 2018, Jameson was sentenced to 15 years in prison and a lifetime term of supervised release.

19 CR 27.

20                                      III.      LEGAL STANDARDS
21
            “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes a final
22
     judgment’ and may not be modified by a district court except in limited circumstances.” Dillon v. United
23
     States, 560 U.S. 817, 825 (2010). Compassionate release is among those limited circumstances. As
24
     amended by the First Step Act of 2018, the compassionate release statute authorizes a court, in cases
25
     where a defendant satisfies exhaustion requirements, to “reduce the term of imprisonment (and [to]
26
     impose a term of probation or supervised release with or without conditions that does not exceed the
27
     unserved portion of the original term of imprisonment), after considering the factors set forth in section
28

      UNITED STATES’ OPPOSITION TO DEFENDANT’S            6
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 7 of 15

 1 3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and compelling reasons

 2 warrant such a reduction . . . and that such a reduction is consistent with applicable policy statements

 3 issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The applicable policy statement

 4 appears in U.S.S.G. § 1B1.13.

 5          The inmate bears the burden of establishing the requirements for a sentence reduction by a

 6 preponderance of the evidence. See United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998).

 7 Accord United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal

 8 and presumptive access to proof on a given issue normally has the burden of proof as to that issue.”); cf.

 9 United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (“It is the defendant’s burden to establish that

10 he warrants a § 3582(c)(2) reduction.”).

11                                           IV.       ARGUMENT
12          A.      This Court Can Consider Jameson’s Motion
13          The Court may entertain an inmate’s request for compassionate release only “after he has fully
14 exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion” on her

15 behalf, or after “the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

16 facility, whichever is earlier.” 18 U.S.C. 3582(c)(1)(A)(i). Here, Jameson attests that he submitted his

17 request for compassionate release to the warden more than 30 days ago. Accordingly, this Court may

18 consider his motion

19          B.      Jameson Fails to Demonstrate that He Is Entitled to Release from His Sentence
20          Jameson cannot carry his burden of demonstrating that his alleged heightened risk of serious
21 consequences from COVID-19 is an extraordinary and compelling reason for early release – because on

22 January 13, 2021, Jameson received the first dose of the COVID-19 vaccine. Govt. Ex. A at 1. 1 By the

23 time the parties fully brief this motion, Jameson in all likelihood will have received his second dose.

24          “Defendant’s vaccination against COVID-19 precludes the argument that his susceptibility to the
25 disease is ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).” United States v. Smith,

26
            1
27           In connection with the dramatic steps BOP is taking to mitigate the risk that COVID-19 poses
   to its vulnerable inmates, BOP has administered more than 45,000 doses of the vaccine to staff and
28 inmates. See www.bop.gov/coronavirus.

      UNITED STATES’ OPPOSITION TO DEFENDANT’S            7
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 8 of 15

 1 2021 WL 364636, *2 (E.D. Mich. Feb. 3, 2021) (denying motion for compassionate release, even

 2 though inmate’s medical conditions were recognized by CDC as high risk factors, because “the Moderna

 3 vaccine is exceptionally safe and effective, preventing 94.1% of infections in clinical trials”). Accord,

 4 United States v. Beltran, 2021 WL 398491, *3 (S.D. Tex. Feb. 1, 2021) (same for Pfizer vaccine);

 5 United States v. Ballenger, 2021 WL 308814, *4 (W.D. Wash. Jan. 29, 2021) (denying motion;

 6 “Ballenger’s susceptibility to COVID-19 reinfection is also nearly eliminated by vaccination.”).

 7          Because Jameson’s vaccination significantly reduces his risk of contracting COVID-19 or

 8 experiencing complications related to a COVID-19 infection, this Court should deny his motion as he

 9 presents no extraordinary or compelling reason for early release.

10          C.     Jameson Presents Only a Single COVID-19 Risk Factor That Otherwise Could be
                   Considered an Extraordinary and Compelling Reason
11

12          To qualify for compassionate release, the inmate (after satisfying the exhaustion requirements)

13 must (1) demonstrate extraordinary and compelling reasons warranting a sentence reduction, and (2)

14 show that such a reduction is consistent with applicable policy statements issued by the Sentencing

15 Commission. Any reduction must be “consistent with applicable policy statements issued by the

16 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(ii).

17          The Sentencing Commission’s policy statements are binding on courts. See Dillon v. United

18 States, 560 U.S. 817, 827 (2010). The Sentencing Commission’s pertinent policy statement appears at

19 U.S.S.G. § 1B1.13. The relevant application note provides that, so long as a defendant “is not a danger

20 to the safety of any other person or to the community,” “extraordinary and compelling reasons exist
21 under” any of the following circumstances:

22          (A) Medical Condition of the Defendant.—
23                 (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
                       with an end of life trajectory). A specific prognosis of life expectancy (i.e., a
24                     probability of death within a specific time period) is not required. Examples include
                       metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
25                     disease, and advanced dementia.
26                 (ii) The defendant is—
27                     (I) suffering from a serious physical or medical condition,
                       (II) suffering from a serious functional or cognitive impairment, or
28                     (III) experiencing deteriorating physical or mental health because of the aging

      UNITED STATES’ OPPOSITION TO DEFENDANT’S           8
      MOTION FOR COMPASSIONATE RELEASE
             Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 9 of 15

 1                       process,

 2                       that substantially diminishes the ability of the defendant to provide self-care within
                         the environment of a correctional facility and from which he or she is not expected to
 3                       recover.

 4          (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is experiencing a
            serious deterioration in physical or mental health because of the aging process; and (iii) has
 5          served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

 6          (C) Family Circumstances.—

 7                   (i) The death or incapacitation of the caregiver of the defendant’s minor child or minor
                          children.
 8                   (ii) The incapacitation of the defendant’s spouse or registered partner when the defendant
                          would be the only available caregiver for the spouse or registered partner.
 9
            (D) Other Reasons.—As determined by the Director of the Bureau of Prisons, there exists in the
10          defendant’s case an extraordinary and compelling reason other than, or in combination with, the
            reasons described in subdivisions (A) through (C).
11
            The Court’s authority to grant compassionate release is statutorily limited to cases where the
12
     “reduction is consistent with applicable policy statements issued by the Sentencing Commission.” 18
13
     U.S.C. § 3582(c)(1)(A)(ii). Thus the Court should only grant compassionate release where an inmate’s
14
     circumstances fall into one of the categories listed in U.S.S.G. § 1B1.13. 2
15
            Because the First Step Act, in at least some cases, allows a court to consider a motion for
16
     compassionate release without the benefit of BOP’s assessment, a court may grant compassionate
17
     release not only on grounds specified by the Sentencing Commission, but also those set forth in the
18
     relevant BOP regulation. BOP has issued a regulation defining its own consideration of requests for
19
     compassionate release, which are limited to the same bases identified by the Sentencing Commission:
20
     medical condition, age, and family circumstances. 3 The BOP completes a diligent and thorough review,
21
     with considerable expertise concerning both the inmate and the conditions of confinement. Its
22
     assessment will always be of value.
23
            Thus, the grounds for compassionate release are limited to those listed in Application Note 1 to §
24

25          2
            Jameson invokes only § 1B1.13 to support his motion (see Motion at 4), so the Court need not
26 decide in this case whether courts are limited to § 1B1.13 after the passage of the First Step Act. See,
   e.g. United States v. Brooker, 976 F.3d 228, 230 (2d Cir. 2020), but see United States v. Markillie, 834
27 Fed. Appx. 395 (9th Cir. 2021) (declining to reach the question).
            3
28              See https://www.bop.gov/policy/progstat/5050_050_EN.pdf.


      UNITED STATES’ OPPOSITION TO DEFENDANT’S            9
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 10 of 15

 1 1B1.13, and any identified by BOP. See, e.g., United States v. Pinson, __ Fed. App’x __, 2020 WL

 2 7053771, *3 n.5 (10th Cir. Dec. 2, 2020) (“while Pinson argued in the district court that the policy

 3 statement no longer binds federal courts, we have continued to refer to it in deciding challenges related

 4 to § 3582(c)(1).”). Cf, United States v. Dvorak, 830 Fed. Appx. 846 (9th Cir. 2020) (unpub.) (citing §

 5 1B1.13 as relevant authority in this context). 4

 6          Here, Jameson offers a host of health conditions, including obesity, major depressive disorder,

 7 epilepsy and asthma, as the basis for his request for early release. Only one of these conditions – obesity

 8 – is recognized by the CDC as a factor that puts a person at increased risk of severe illness from the

 9 virus that causes COVID-19. As this Court has recognized, “[c]hronic conditions that can be managed

10 in prison are not a sufficient basis for compassionate release.” United States v. Ayon-Nunez, Case No.

11 1:16-cr-0030-DAD, 2020 WL 704785, *3 (E.D. Cal. Feb. 12, 2020) (citation omitted). Thus, as

12 described in more detail below, while Jameson is wrong to assert that he presents “multiple underlying

13 conditions” making him “especially vulnerable” to COVID-19, Jameson’s obesity otherwise would be a

14 basis for this court to conclude he has met his burden of demonstrating an extraordinary and compelling

15 reason for compassionate release (but for his vaccination against the virus). 5

16                  1. Major Depressive Disorder is Not a Proper Ground for Compassionate Release

17          While the CDC indicates that some forms of immunocompromising conditions may or might

18 increase one’s risk of severe illness related to COVID-19, it did not include mental health conditions –

19 including depressive order – among those conditions deemed to increase the severity of COVID-19

20 effects. And courts likewise have concluded that depressive disorder does not constitute an
21 extraordinary circumstance warranting early release. E.g, United States v. Carter, 469 F. Supp.3d 583,

22 590 (S.D. W. Va. 2020) (rejecting depressive order as a basis for compassionate release); United States

23
            4
             Accord, United States v. Bell, 823 F. App’x 283, 284 (5th Cir. 2020); United States v. Doe, 833
24
   Fed. App’x 366, 367 & n.2 (3rd Cir. 2020) (per curiagm); United States v. Monaco, 832 Fed. App’x
25 626, 628-29 (11th Cir. 2020).
           5
             Although Jameson claims a BMI of 34.4, that is based in part on a height measurement taken in
26 November 2016 of 5 feet, 5 inches. Motion at 7. But both the PSR (at p.3) and more recent BOP

27 medical records reflect that Jameson in fact is 5 feet, 7 inches tall, which would result in a reduced BMI
   of 32.4, or just above the CDC’s threshold of 30.0 to qualify as obese, and well below the threshold of
28 40.0 to qualify for severe obesity. Govt. Ex. A at 1.

      UNITED STATES’ OPPOSITION TO DEFENDANT’S          10
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 11 of 15

 1 v. Wragg, 2020 WL 4015204, *8 (E.D. Pa. July 16, 2020) (same); United States v. Anderson, 2020 WL

 2 2838797, *2 (N.D. Cal. June 1, 2020) (same). Cf. United States v. Busby, 2020 WL 3883652, *3 (D.

 3 Nev. July 8, 2020) (“Given how speculative the relationship is between mental illness and the body’s

 4 ability to fight COVID-19, the Court does not find that the relationship is an extraordinary and

 5 compelling reason for Defendant’s release.”); United States v. Poncedeleon, 2020 WL 3316107, *2

 6 (W.D.N.Y. June 18, 2020) (denying compassionate release, in part, because inmate’s medical condition,

 7 which included bipolar disorder, anxiety, and depression, “are not believed to present a higher risk of

 8 complications”).

 9          Jameson proffers the declaration of a neuroendocrinologist to support his claim that major

10 depressive disorder increases the likelihood that he would suffer more serious effects from COVID-19

11 were he to contract the virus. But the author of the declaration expressly disclaims any evidence of a

12 link between mental health and COVID-19 (Def. Ex. D at ¶ 11). While the declaration demonstrates

13 that there is a link between anxiety and stress on a person’s immune system, it does not establish that

14 Jameson’s mental health history renders him immunosuppressed to the extent that he is at risk of severe

15 illness from COVID-19, particularly given that the CDC has not identified mental health as a COVID-19

16 risk factor.

17          Moreover, Jameson’s BOP health records establish that his mental health conditions do not

18 “substantially diminish” his ability “to provide self-care,” and thus, he cannot meet the strictures of

19 U.S.S.G. § 1B1.13 App. Note 1(A). In particular, Jameson concedes that BOP has been responsive and

20 provided him appropriate treatment and medications to treat his depression (Motion at 8). Thus, for
21 instance, Jameson visited BOP medical staff on November 18, 2018, and reported that his depression

22 symptoms were well controlled while taking Zoloft, and that he had no complaints and experienced no

23 side effects. Govt. Ex. A at 2. Several months later, on March 25, 2019, when Jameson reported to

24 medical staff experiencing increased anxiety and worry, staff discussed options and agreed to change

25 Jameson’s prescription medications. Def. Ex. D at 10. The medical staff educated Jameson that he must

26 allow several weeks for medications to reach effective levels, and instructed him to report to the nearest

27 staff member if his symptoms worsened. Id. Jameson’s BOP medical records do not reflect that

28 Jameson reported any additional mental health complaints to BOP medical staff following this encounter

      UNITED STATES’ OPPOSITION TO DEFENDANT’S           11
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 12 of 15

 1 in March 2019. In April 2020 and November 2020, Jameson received medication refills but reported no

 2 adverse mental health conditions. Govt. Ex. A at 4-5.

 3          Moreover, on January 21, 2021, Jameson applied for and was accepted into BOP’s “Resolve

 4 Psychology Treatment Program.” Govt. Ex. A at 6-7. The Resolve Program is a cognitive-behavioral

 5 program designed to address the trauma related mental health needs of inmates. Specifically, the

 6 program seeks to decrease the incidence of trauma related psychological disorders and improve inmates’

 7 level of functioning. In addition, the program aims to increase the effectiveness of other treatments,

 8 such as drug treatment and healthcare. 6

 9          Accordingly, Jameson’s proffered mental health conditions are not a basis to grant early release.

10                 2. Epilepsy is Not a Proper Ground for Compassionate Release

11          The CDC does not recognize epilepsy as a COVID-19 risk factor, and indeed, “there is no

12 evidence that epilepsy increases the risk of COVID-19 infection or increases the severity of infection if

13 exposed.” United States v. Williams, 2020 WL 5258480, *4 (E.D. La. Sept. 3, 2020) (collecting cases).

14 Accord, United States v. Cornish, 2020 WL 6870575, *1 (E.D. Pa. Nov. 23, 2020) (“Based upon the

15 available data, the Epilepsy Foundation has concluded that by itself, epilepsy (1) does not increase the

16 risk of getting COVID-19; and (2) does not increase the severity of COVID-19.”) (citing cases). The

17 two cases on which Jameson relies for the proposition that epilepsy is a risk factor are inapposite

18 because the defendants in those two cases presented additional, more serious health conditions besides

19 epilepsy warranting early release. Motion at 11 (citing Bandrow, where the BOP issued defendant a

20 “serious illness/critical illness” notice for diagnosed hematuria and the BOP facility – which boasted at
21 the time the second highest COVID-19 mortality rate in the BOP – was incapable of providing medical

22 care; and Schram, involving a 68-year old inmate with history of liver disease).

23                 3. Asthma is Not a Proper Ground for Compassionate Release

24          On June 25, 2020, the CDC issued revised guidance that downgraded the COVID-19-related risk

25 associated with asthma. According to the CDC, having moderate-to-severe asthma might increase one’s

26 risk for severe illness from COVID-19, but the data is inconclusive.

27          6
           See https://www.bop.gov/inmates/custody_and_care/docs/20170518_BOPNationalProgram
28 Catalog.pdf.

      UNITED STATES’ OPPOSITION TO DEFENDANT’S          12
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 13 of 15

 1          After publication of the revised CDC guidance, courts have found that asthma does not warrant

 2 compassionate release where the petitioner fails to establish that the BOP is incapable of caring for

 3 asthmatic inmates. E.g., United States v. Harris, 2020 WL 7122430, *5-8 (D. Kan. Dec 4, 2020)

 4 (surveying cases); United States v. Pomales, 2020 WL 4677596, *2 (S.D.N.Y. Aug. 12, 2020). Here,

 5 although he asserts that his “respiratory issues are exacerbated by the prison environment” (Motion at

 6 12), Jameson offers no evidence to suggest he either has experienced any asthma-related event since his

 7 discharge from the U.S. Marine Corps in 2009, or that he ever has complained about asthma while in

 8 BOP custody, or that BOP is incapable of dealing with asthma in the event Jameson suffers adverse

 9 asthma events in the future. E.g., United States v. Moye, 2020 WL 6273905, *2 (S.D.N.Y. Oct. 26,

10 2020) (denying motion; “Defendant, however, makes no specific allegations about his experience at

11 USP Coleman that would lead to the conclusion that his circumstances [with asthma] at this facility give

12 rise to extraordinary and compelling reasons for release.”).

13          Instead, Jameson cites in his motion 26 cases where courts concluded that an inmate’s particular

14 asthmatic experience presented extraordinary and compelling reasons warranting early release (Motion

15 at 15, n.29) – but all of those cases predate the CDC’s issuance of its most recent guidance concerning

16 asthma, in which the CDC notes the existence of “mixed evidence” about the relationship between

17 asthma and severe illness from COVID-19. See Harris, 2020 WL 7122430 at *5.

18          D.      Even If Jameson Otherwise Was Eligible, the 18 U.S.C. § 3553(a) Factors Do Not
                    Support a Shorter Sentence, and He Remains a Continuing Danger
19
            Any compassionate release decision, even for a statutorily-eligible defendant, must be
20
     “consistent with consideration of the sentencing factors set forth at 18 U.S.C. § 3553(a).” United States
21
     v. Hernandez, No. 1:18-cr-00152-DAD-BAM, 2020 WL 5797896, *7 (E.D. Cal. Sept. 29, 2020). E.g.,
22
     United States v. Chavez-Zarate, No. CR 1:98-05149-NONE, 2020 WL 5095936, at *11 (E.D. Cal. Aug.
23
     28, 2020) (denying compassionate release based on § 3553(a) factors in spite of finding extraordinary
24
     and compelling reasons for release); United States v. Gean, No. CR 1:17-00179-DAD-BAM, 2020 WL
25
     5366301, at *9 (E.D. Cal. Sept. 8, 2020) (same).
26
            Though Jameson understandably limits his § 3553(a) analysis only to those factors he argues
27
     favor release – including his upbringing, lack of criminal history and early family life (Motion at 16-21)
28

      UNITED STATES’ OPPOSITION TO DEFENDANT’S           13
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 14 of 15

 1 – he does not acknowledge or grapple with the undeniable seriousness and dangerousness of his criminal

 2 conduct, and if anything, seemingly minimizes the active role he took in plotting a terrorist attack,

 3 suggesting in passing that he was baited in his actions by a paid FBI informant. Motion at 21-23. 7 His

 4 gloss on the facts is contrary to reality. See supra pp. 2-6. Jameson (1) discussed and made preparations

 5 with a perceived ISIS operative to maim civilians at a renowned tourist attraction, (2) acknowledged his

 6 intent to undertake a suicide attack and wrote a martyr letter affirming his devotion to the leader of ISIS,

 7 (3) unapologetically refused to assist the FBI in preventing any such attack that could have been set in

 8 motion by his actions, saying he would have not “one ounce of remorse” if such an attack was

 9 successful, and (4) after being arrested, proclaimed there was a “good chance” he would undertake an

10 attack in the future. E.g., United States v. Schuett, 2020 WL 1677080, at *1 n.7 (D. Nev. Apr. 6, 2020)

11 (explaining “the nature of [the defendant’s] underlying crime (making bomb threats against judges in

12 this courthouse) make him a poor candidate for compassionate release”). 8

13          Factors besides the seriousness of the offense also weigh against compassionate release here.

14 First, the nature of Jameson’s health conditions – both his moderate obesity and the other conditions he

15 presents which the CDC does not recognize as COVID-19 risk factors – does not shift the 3553(a)

16 balance in his favor, particularly given that the magnitude of the risk that COVID-19 poses to an obese

17 person depends on the extent of the individual’s obesity. United States v. Shah, 2020 WL 3578103, *2

18 (S.D.N.Y. June 30, 2020). Second, given that Jameson has served just 21% of the sentence imposed – a

19

20          7
            Jameson is correct in asserting that the UCE “repeatedly” attempted to elicit from Jameson
21 whether he had made any detailed plans for undertaking a terrorist attack – to discern whether Jameson
   merely was puffing. Motion at 21. In his motion, Jameson neglects to recount that the UCE also
22 repeatedly “encouraged Jameson to go home and think about what he was saying” and that “he should
   take time to think about moving forward,” but Jameson rebuffed the UCE’s requests, maintaining that he
23 was ready and prepared to proceed. PSR ¶ 21.
            8
24             For similar reasons, compassionate release is not appropriate because Jameson cannot satisfy
     his additional burden of demonstrating that he is not “a danger to the safety of any other person or to the
25   community” as provided in 18 U.S.C. § 3142(g).” United States v. Arceneaux, 830 Fed. Appx. 859 (9th
     Cir. 2020); Hernandez, 2020 WL 5797896 at *3 n.3 (quoting U.S.S.G. § 1B1.13(2)). In particular:
26   “Congress and the Sentencing Commission had a rational basis for concluding that an act of terrorism
27   represents a particularly grave threat because of the dangerousness of the crime and the difficulty of
     deterring and rehabilitating the criminal, and thus that terrorists and their supporters should be
28   incapacitated for a longer period of time.” United States v. Meskini, 319 F.3d 88, 92 (2d Cir. 2003).


      UNITED STATES’ OPPOSITION TO DEFENDANT’S           14
      MOTION FOR COMPASSIONATE RELEASE
            Case 1:18-cr-00001-NONE Document 37 Filed 02/17/21 Page 15 of 15

 1 sentence that was 25% less than the 20-year sentence recommended by the Probation Office – a further

 2 reduction would not adequately reflect the seriousness of Jameson’s criminal conduct, promote respect

 3 for the law, provide just punishment or afford adequate deterrence. See Gean, 2020 WL 5366301 at *7

 4 (E.D. Cal. Sept. 8, 2020) (fact that defendant had served only approximately 20 percent of mandatory-

 5 minimum sentence weighed against early release). And third, whereas FCI Sheridan had 35 COVID-19

 6 positive inmates and staff on January 8, 2021 (Motion at 6), as of February 16, 2021 (almost six weeks

 7 later), the infection rate has dropped to 12 cases. See United States v. Esparza, No. 1:16-cr-00122-

 8 DAD, 2020 WL 4805055, *5 (E.D. Cal. Aug. 18, 2020) (reduction in cases at BOP facility from 24 to 1

 9 weighed against release); United States v. Parker, 2020 WL 4018924, *2 (D. Nev. July 16, 2020)

10 (“Terminal Island was one of the first federal prisons to suffer an outbreak, [but] there are currently only

11 six active cases of infected inmates at Terminal Island, the BOP has implemented a detailed COVID-19

12 response plan for federal inmates, and the reported numbers at Terminal Island suggest that the plan is

13 effective.”). 9

14                                          V.       CONCLUSION
15          For the foregoing reasons, the United States respectfully requests that the Court deny Jameson’s
16 motion for a time-served sentence.

17
      Dated: February 17, 2021                                 MCGREGOR W. SCOTT
18
                                                               United States Attorney
19

20                                                       By: /s/ CHRISTOPHER D. BAKER
                                                             CHRISTOPHER D. BAKER
21                                                           Assistant United States Attorney
22

23

24

25

26
            9
27          Should the Court be inclined to grant Jameson’s motion, the government requests a 14-day
   quarantine and medical clearance prior to release to minimize the possibility of any spread of COVID-
28 19 from the inmate to the public.

      UNITED STATES’ OPPOSITION TO DEFENDANT’S          15
      MOTION FOR COMPASSIONATE RELEASE
